NUMBER 13-21-00264-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


               IN RE OLD REPUBLIC INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                       ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

      Relator Old Republic Insurance Company (Old Republic) has filed a petition for

writ of mandamus through which it asserts that (1) the trial court abused its discretion by

denying Old Republic’s motions to sever and abate extracontractual claims from a

contract claim for policy benefits; (2) the trial court abused its discretion in permitting

discovery on extracontractual claims, given that those claims should have been severed

and abated from the contract claim and because the scope of discovery was improper;
and (3) an appeal after trial is not an adequate remedy for the trial court’s abuses of

discretion.

       The Court requests that the real party in interest, Uhr Real Estate, Inc., or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order.



                                                              PER CURIAM



Delivered and filed on the
20th day of August, 2021.




                                            2